Citation Nr: 0611014	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-15 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected tinea pedis.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from March 1967 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the RO.

The Board notes that the issue of entitlement to an increased 
rating for post-traumatic stress disorder (PTSD) is not 
before the Board as the full benefit sought on appeal, i.e. a 
100 percent disability evaluation, has been granted.  See 
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a current 
hepatitis C infection.

2.  The veteran's service-connected skin condition is 
manifested by no more than dryness, itching, scaling, and 
occasional bleeding of the hands, groin, and feet without 
scarring or disfigurement.


CONCLUSION OF LAW

1.  The veteran's alleged hepatitis C is not due to disease 
or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7813 (2001, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letter sent to the claimant in September 2002.  The letters 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, No. 02-1077, slip op. at 11 (Fed. 
Cir. Apr. 14, 2005), rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case, and the supplemental statements of the 
case, he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the statement of 
the case and in one of the supplemental statements of the 
case.  

The RO's letter did not specifically tell the claimant to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letter, the rating 
decision on appeal, the statement of the case, and the 
supplemental statements of the case as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The claimant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examinations relevant to 
the issues on appeal.  

In addition the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for hepatitis C, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  In addition, 
he was not provided notice regarding information and evidence 
needed to establish an effective date in the increased rating 
issue.  

In either instance any omission on the part of the Board is 
harmless error.  As the claims have been denied, the 
foregoing information would not have been of use to the 
veteran.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998) (an error is harmless when it does not 
reasonably affect the outcome of the case).

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given the one claiming VA 
benefits.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive 
and negative evidence as to a claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the claimant of VA benefits prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Service Connection Hepatitis C 

The service medical records do not reflect a diagnosis of 
hepatitis C.  In an October 2002 questionnaire, the veteran 
indicated several hepatitis C risk factors: five tattoos, the 
piercing of the left ear, and exposure to the wounds of 
others as well as bodies while in Vietnam.  The service 
medical records reveal that the veteran had some tattoos on 
entry into service.

The current medical evidence reveals that the veteran has 
tested positive for hepatitis C antibodies.  In October 2004, 
a history of hepatitis C was noted.

On March 2005 VA medical examination, the veteran denied any 
symptoms of hepatitis C.  Also, there was no evidence of 
current or past debilitating episodes.  There were no other 
risk factors for liver disease, and there were no 
extrahepatic manifestations of liver disease.  The examiner 
did note, however, that the veteran tested positive for 
hepatitis C antibodies, which were at the lowest detectable 
limit.  However, hepatitis C PCR was qualitatively negative, 
showing the absence of hepatitis C virus RNA.

The examiner diagnosed hepatitis C antibody positive.  
However, the veteran did not have any active liver disease.  
The absence of hepatitis C virus RNA, according to the 
examiner, could reflect (1) the veteran has hepatitis C 
antibodies after the disappearance of the virus, (2) a false 
positive result, (3) hepatitis C antibodies acquired 
passively through transfusion, which was not the case with 
the veteran, (4) detection of maternal hepatitis C 
antibodies, (5) hepatitis C being sequestered at sites other 
than the blood stream, or (7) technical problems with the 
test.  In summary, the examiner concluded that the veteran 
did not exhibit any current evidence of hepatitis C.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Upon review of the medical evidence, it appears, very 
fortunately, that the veteran has no current disability.  
Indeed, a review of the March 2005 VA examination report 
indicates that there was no current evidence of hepatitis C.  
The record suggests, rather, that the veteran was exposed to 
hepatitis C but has no current hepatitis C infection.  Based 
on the lack of present disability, service connection for 
hepatitis C must be denied.  Id.; 38 C.F.R. § 3.303; Gilpin, 
supra.

The veteran might well believe that he has a chronic 
hepatitis C infection.  He is not competent, however, to 
render medical opinions upon which the Board may rely.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in March 2005, a VA examiner opined that 
the veteran had no current manifestations of hepatitis C.  
There is no competent medical evidence to the contrary.  The 
Board notes that the September 2005 VA examiner who conducted 
a PTSD examination indicated an Axis III diagnosis of 
hepatitis C.  This diagnosis is unsubstantiated, and the 
Board will not rely on it.  VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

On December 2002 VA skin examination, the veteran reported 
chronic dry, pruritic, and cracking skin on the hands, feet, 
and groin.  At times vesicles containing clear fluid 
appeared.  Humidity was an aggravating factor.  Objectively, 
the examiner noted mild dryness of the hands without 
pustules, vesicles, ulceration, exfoliation, or pruritus.  As 
to the groin, there were large hyperpigmented pruritic 
patches with dryness.  No exfoliation, lesions, ulcerations, 
vesicles, or pustules were noted.  Regarding the feet, there 
was some dryness, cracking, and evidence of bleeding.  There 
was no erythema, swelling, or tenderness upon palpation.  
There was no evidence of pustules, vesicles, ulceration, or 
exfoliation.  There was no evidence of scarring or 
disfigurement in any of the areas mentioned.  There was no 
evidence of hyperhidrosis.  The diagnosis was of chronic 
tinea pedis, manus, and cruris.

On May 2004 VA skin examination, the veteran could not 
provide frequency of flare-ups but he used prescription 
creams to control symptoms.  On objective examination, there 
were no active lesions on the hands.  There were a scaly 
patches on the inner thighs.  The feet exhibited dry red 
skin.  There were a few tiny papules near the heels.  The 
diagnosis was of tinea cruris, stable with continued therapy 
and tinea pedis bilaterally responding well to therapy.

At his hearing, the veteran testified regarding blisters and 
bleeding four to five times a year.  Regarding the groin, he 
complained of itching.  He reported blisters on the hands.

The veteran's service-connected skin disorder has been rated 
30 percent disabling by the RO under the provisions of 
Diagnostic Code 7813.  38 C.F.R. § 4.118.  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49590-49599 
(2002).  Because the veteran filed his claim for increase in 
July 2002, the Board will consider both versions.  The new 
rating criteria may only be applied to the period of time 
after their effective date. VAOPGCPREC 3-2000 (April 10, 
2000).

(i.) The former schedular criteria

The veteran's skin disability is evaluated as dermatophytosis 
under Diagnostic Code 7813.  Prior to August 30, 2002, unless 
otherwise provided, skin disorders rated under codes 7807 
through 7819 were rated by analogy to eczema under Diagnostic 
Code 7806, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Diagnostic Code 7806 provides a maximum 50 percent rating 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where there is 
exceptionally repugnant disfigurement.  A note following the 
Diagnostic Code 7819 provides that the most repugnant 
conditions may be submitted for central office rating with 
several unretouched photographs.

The Board notes that Diagnostic Code 7806 entails no rating 
higher than 30 percent but lower than 50 percent.  The Board 
will thus consider whether a 50 percent evaluation for the 
veteran's skin disorder is warranted.  The Board concludes 
that it is not.  Despite the veteran's claims, the objective 
evidence reflects a condition that is well controlled by 
treatment.  As well, symptoms such as ulceration, extensive, 
exfoliation or crusting, and systemic or nervous 
manifestations have not been shown.  Finally, the veteran's 
condition has not been characterized as repugnant or 
disfiguring.  Thus, because the veteran does not meet any of 
the criteria for a 50 percent evaluation under Diagnostic 
Code 7806, a 50 percent evaluation is denied.

The Board notes that the only other diagnostic codes offering 
ratings in excess of 30 percent under the former criteria are 
Diagnostic Code 7800 regarding disfigurement of the head 
face, or neck and Diagnostic Code 7811 regarding tuberculosis 
luposa.  Since the veteran does not suffer from these 
conditions, the Board need not discuss the applicability of 
these diagnostic codes.

(ii.) The current schedular criteria

Under the provisions of the rating schedule effective August 
30, 2002, dermatophytosis is evaluated under Diagnostic Code 
7800 as disfigurement of the head, face, or neck; as scars 
under Diagnostic Codes 7801 through Diagnostic Code 7805; or 
as dermatitis under Diagnostic Code 7806; depending on the 
predominant disability.  The veteran's disability does not 
involve the head, face, or neck, and scars have not been 
noted.  Thus, the veteran's disability will be reviewed under 
Diagnostic Code 7806.

Under Diagnostic Code 7806, the only rating in excess of 30 
percent is 60 percent.  Under this provision, more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.  

The veteran's condition does not affect 40 percent of exposed 
areas or 40 percent of the body.  In addition, although he 
uses prescription medical to control symptoms, the evidence 
does not reflect the constant or near constant use of 
corticosteroids or other immunosuppressive drugs during the 
past 12 months.  Thus, the criteria for a 60 percent 
evaluation are not met under the new criteria.  

The Board notes that there are no other potentially 
applicable diagnostic codes that would yield an evaluation in 
excess of 30 percent for the veteran's service-connected skin 
disorder.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Finally, in making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


